     Case 4:19-cv-04274 Document 402-2 Filed on 08/26/21 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

TOSHIBA INTERNATIONAL                   §
CORPORATION,                            §
                                        §
                    Plaintiff           §
                                        §         NO. 4:19-CV-04274
V.                                      §
                                        §
SUDHAKAR KALAGA, ET AL.                 §
                                        §
                    Defendants.         §
                                        §

        [PROPOSED] ORDER GRANTING DEFENDANTS'
  UNOPPOSED MOTION FOR LEAVE TO FILE AMENDED ANSWER

       Pending before the Court is Defendants Vinod Vemparala and V2V Solutions,

LLC's Unopposed Motion for Leave to file an Amended Answer. Upon

consideration, the Court finds that the Motion should be GRANTED. It is therefore,

       ORDERED that Defendants Vinod Vemparala and V2V Solutions, LLC may

file an Amended Answer.

       ORDERED that Defendants Vinod Vemparala and V2V Solutions, LLC's

Amended Answer is deemed filed on August 26, 2021.

SIGNED at Houston, Texas on this ___ day of ___________, 2021.



                                            ________________________
                                                  DAVID HITTNER
                                              United States District Judge
